DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating a judicial exception into a practical application or provide an inventive concept. 
Claim 1 recites "a method, comprising:
obtaining Q first code block streams, wherein Q is an integer greater than 1, a coding type of the first code block stream is M1/N1 bit coding, M1 is a positive integer, N1 is an integer not less than M1, and wherein one code block in the first code block stream comprises a synchronization header area of (N1-M1) bits and a non-synchronization header area of M1 bits; and
placing non-synchronization header areas of code blocks in the Q first code block streams into a to-be-sent second code block stream, wherein a coding type of the second code block stream is M1/N1 bit coding, one code block in the second code block stream comprises a synchronization header area of (N1-M1) bits and a non-synchronization header area of M1 bits,
and a non-synchronization header area of a code block in the Q first code block streams is carried in a non-synchronization header area of a code block in the second code block stream”. These steps are similar in concept and ideas that have been identified as abstract idea under the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019. Claims 2, 3, 8 and 9 recite substantially similar concept to claim 1 which and do not include additional elements that would integrate a judicial exception into a practical application or provide an inventive concept. Therefore, claims 1-3, 8 and 9 fail to recite statutory subject matter under 35 U.S.C. 101.

Analysis
The Examiner applies the framework as set forth by the 2019 Revised Patent Subject Matter for determining whether claim 1 is directed to patent-eligible subject matter.
Step one: Are the claims at issue directed to process, machine, manufacture or composition of matter?
Claim 1 recites “a method, comprising:
obtaining Q first code block streams, wherein Q is an integer greater than 1, a coding type of the first code block stream is M1/N1 bit coding, M1 is a positive integer, N1 is an integer not less than M1, and wherein one code block in the first code block stream comprises a synchronization header area of (N1-M1) bits and a non-synchronization header area of M1 bits; and
placing non-synchronization header areas of code blocks in the Q first code block streams into a to-be-sent second code block stream, wherein a coding type of the second code block stream is M1/N1 bit coding, one code block in the second code block stream comprises a synchronization header area of (N1-M1) bits and a non-synchronization header area of M1 bits,
and a non-synchronization header area of a code block in the Q first code block streams is carried in a non-synchronization header area of a code block in the second code block stream”, is related to a process, which is a statutory category of invention (Step 1: YES).
Step 2A-Prong 1: Are the claims at issue directed to law of nature, a natural phenomenon, or an abstract idea (judicial recognized exception)?
The claim recites the limitation of “obtaining Q first code block streams, wherein Q is an integer greater than 1, a coding type of the first code block stream is M1/N1 bit coding, M1 is a positive integer, N1 is an integer not less than M1, and wherein one code block in the first code block stream comprises a synchronization header area of (N1-M1) bits and a non-synchronization header area of M1 bits” and “placing non-synchronization header areas of code blocks in the Q first code block streams into a to-be-sent second code block stream, wherein a coding type of the second code block stream is M1/N1 bit coding, one code block in the second code block stream comprises a synchronization header area of (N1-M1) bits and a non-synchronization header area of M1 bits,
and a non-synchronization header area of a code block in the Q first code block streams is carried in a non-synchronization header area of a code block in the second code block stream”. These limitations, as drafted, are related to a process that under its obtaining Q first code block streams” and “placing non-synchronization header areas of code blocks in the Q first code block streams into a to-be-sent second code block stream” nothing in the claim element precludes the steps from practically out of the mental processes grouping. Thus, the claim recites an abstract idea (Step 2A-Prong 1: Yes).
Step 2A-Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claim does not recite any additional elements other than describing “obtaining Q first code block streams” and “placing non-synchronization header areas of code blocks in the Q first code block streams into a to-be-sent second code block stream”. These terms recited at a high level of generality, which is a form of insignificant activity. The limitation(s) is/are no more than mere instructions to apply the exception using a generic computer component. In other words there is no “determining step’’ that requires an action by a processor to materialize the actions performed in mind into a practical application. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A-Prong 2: No).
Step 2B: does the claim provides an inventive concept?
As discussed with respect to Step 2A Prong Two, the elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer. 
ineligible. 

Allowable Subject Matter
Claims 15-20 are allowed.

Examiner's Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Chiabrera et al., US 2007/0234172 A1: discloses a method for generating an encoded data block, dividing the encoded data block into a plurality of sub-blocks, and transmitting the plurality of sub-blocks over a plurality of physical medium attachments. The encoded data block may be generated using 64B/66B encoding, and the data being encoded could first be decoded using 8B/10B decoding (see Chiabrera, abstract).
2. Zhong et al., US 2016/0070615 A1: discloses a method for performing block coding at a physical coding sublayer where the code block includes a block type indicator and (or) synchronization header information, for example, 64/66b coding includes synchronization header information of 2 bits, where the synchronization header is 01 or 10 and is further used to distinguish two different 
3. Geng et al., US 2010/0223535 A1: discloses a data coding method where a synchronization header is added to the data that has undergone line coding and FEC coding, and then the data is framed and sent out (see Geng, abstract, paragraph [0165]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 12/28/2021